Citation Nr: 1235562	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  11-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected pulmonary tuberculosis, to include residuals of bilateral lung surgery.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

Clarification of the issue on appeal

For clarification, the Board concludes that a brief recitation of pertinent facts is necessary.  

The Veteran was hospitalized in October 1957 with a diagnosis of pulmonary tuberculosis, far advanced, bilateral, active.  By rating decision in November 1957, service connection was established for chronic active far advanced pulmonary tuberculosis, rated 100 percent disabling effective from October 1957.

VA hospitalization records reflect that, although the Veteran's bacteriology was positive in both smear and culture at the time of his admission to the hospital in October 1957, such "became negative about the first of 1958."  See a February 1959 VA Discharge Summary.  On June 13, 1958, the Veteran underwent "a partial lobectomy consisting of segmental resection of [the] apicoposterior section of the left upper lobe" and "a partial lobectomy consisting of segmental resection of the posterior segment and subsegment of the anterior segment of the right lower lobe."  See a February 1959 VA Discharge Summary.  The veteran remained hospitalized until January 29, 1959.  At that time, his tuberculosis was deemed to be inactive.

Based on the above medical evidence, the RO, in a March 1959 rating action, reduced the veteran's assigned disability evaluation to 50 percent from January 29, 1961 to January 28, 1965, and reduced to 30 percent from January 29, 1965.  While 

the Veteran has filed several claims for an evaluation in excess of 30 percent for his service-connected pulmonary tuberculosis, the 30 percent evaluation has remained in effect to date.  

In February 1992, the Veteran filed a claim seeking an evaluation in excess of 30 percent for his service-connected pulmonary tuberculosis.  This claim was denied by the RO in a July 1992 rating decision.  After the Veteran was provided a Statement of the Case (SOC) which continued to deny his claim, he perfected an appeal to the Board with the submission of a timely substantive appeal in October 1992.  

The Board remanded the Veteran's claim for further procedural and evidentiary development in October 1994 and February 1996.  After this development was substantially completed, the Board denied the Veteran's claim for an increased evaluation for service-connected pulmonary tuberculosis in an August 1999 decision.  The Veteran appealed the Board's August 1999 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Brief to the Court, the Veteran's private attorney, among other asserted deficiencies with the Board's August 1999 denial of the Veteran's increased evaluation claim, noted that the Board failed to consider the Veteran's 1958 "bilateral lobectomies" when rating his service-connected pulmonary tuberculosis.  In a June 2001 Order, the Court vacated the portion of the August 1999 Board decision pertaining to the Veteran's pulmonary tuberculosis claim and remanded the matter back to the Board for further consideration in the light of the newly-enacted Veterans Claims Assistance Act of 2000 (the VCAA).  Further, the Court noted that a claim for secondary service connection for a bilateral lobectomy had been raised by the record, but did not instruct the Board as to how the matter was to be addressed.  

In August 2003, the Board remanded the Veteran's claim for an increased evaluation for service-connected pulmonary tuberculosis to ensure that the Veteran and his private attorney were provided complete notice under the VCAA.  Additionally, the Board referred to the RO a claim for secondary service connection for a bilateral lobectomy, as adjudicating the matter in the first instance would violate the Court's holdings in Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO), and Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

In April 2004, the RO provided the Veteran with a letter noting that he had raised the issue of entitlement to service connection for a bilateral lobectomy, claimed as secondary to service-connected pulmonary tuberculosis, and provided him with the criteria necessary to substantiate such a claim.  In April 2004, the Veteran's private attorney responded to this letter, asserting that the evidence necessary to substantiate this claim was already of record.  See an April 2004 statement from the Veteran's private attorney.  

Thereafter, the RO provided the Veteran with a July 2004 which satisfied the requirements of the VCAA as it applied to his claim for an increased evaluation.  After the Veteran's increased evaluation claim continued to be denied by the RO in an October 2004 Supplemental Statement of the Case (SSOC), it was returned to the Board.  The Board observes that the RO did not further develop or adjudicate the referred secondary service connection claim for bilateral lobectomies at that time.  

In April 2005, the Board remanded the Veteran's increased evaluation claim so that the RO could obtain outstanding VA treatment records.  The Board did not inquire as to the status of or otherwise address the previously-referred secondary service connection claim.  

After the instructed development was completed, the Veteran's increased evaluation claim was readjudicated by the RO in a May 2005 SSOC and returned to the Board.  

In July 2005, the Board noted that, despite the April 2004 VCAA letter from the RO to the Veteran and the subsequent response from the Veteran's private attorney concerning the claim for secondary service connection for a bilateral lobectomy, the claim remained unadjudicated by the RO.  Accordingly, the Board again referred the claim to the RO for development and adjudication.  Also, the Board denied the Veteran's claim for an increased evaluation for service-connected pulmonary tuberculosis.  Neither the Veteran nor his private attorney appealed that July 2005 Board decision to the Court, and thus, the July 2005 Board determination became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

In March 2010, the Veteran's private attorney sent a letter to the RO inquiring as to the status of the Veteran's claim for a bilateral lobectomy, claimed as secondary to service-connected pulmonary tuberculosis, which had been referred by the Board in the July 2005 determination.  In a June 2010 rating decision, the RO stated that the Veteran's 1958 lung surgeries were "clearly related" to his service-connected pulmonary tuberculosis, recharacterized the secondary service connection claim as a claim for an evaluation in excess of 30 percent for service-connected pulmonary tuberculosis, to include a "bilateral lobectomy," adjudicated the claim as one for an increased evaluation and denied it.  After the Veteran expressed disagreement with the assigned evaluation for this newly-recharacterized claim through his private attorney, he was provided an SOC and, thereafter, perfected an appeal to the Board in September 2011.  At all times after the June 2010 rating decision, the RO has treated this claim as one for an increased evaluation.  

In light of above, it appears that the RO has granted the Veteran's claim for secondary service connection for a "bilateral lobectomy," determined that an increased evaluation claim for the Veteran's service-connected pulmonary tuberculosis was reasonably raised by the record and merged the two claims.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  Indeed, the Court held in Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricably intertwined with an issue on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (U.S. 2011).  

As an aside, the Board observes that, in establishing service connection for a "bilateral lobectomy" associated with the Veteran's service-connected pulmonary tuberculosis, the RO did not specify an effective date for this award.  Since this issue was not addressed by the RO and was not noted in the July 2010 Notice of Disagreement from the Veteran's private attorney, it is not properly before the Board.  See Godfrey, Bernard and Archbold, all supra.  However, as the Veteran's service connection claim was granted, merged and recharacterized as described above, the Board notes that an effective date for the award of secondary service connection for a "bilateral lobectomy" must be established because, if the RO or the Board determine that a separate evaluation for a service-connected bilateral lobectomy is warranted under the controlling Diagnostic Code(s) and/or the Court's holding in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the assigned evaluation for this separate disability cannot pre-date the effective date of the award of service connection.  In light of above, the matter of assigning an effective date for the award of service connection for a bilateral lobectomy is REFERRED to the RO for adjudication in the first instance.  See Godfrey and Bernard, both supra.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required concerning the claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Board notes that the medical evidence of record is insufficient to adjudicate the Veteran's claim at this time.  Initially, the Veteran's most recent VA respiratory examination is dated in May 2003.  Due to the progressive nature of the Veteran's service-connected disability and the assertions of his private attorney concerning worsening symptomatology, the Board concludes that the Veteran must be afforded a contemporaneous VA examination to determine the severity and manifestations of his service-connected pulmonary tuberculosis, to include residuals of bilateral lung surgery.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Further, in a September 2012 statement, the Veteran's private attorney noted that the medical evidence of record is unclear whether the Veteran's June 1958 lung surgery resulted in resections or lobectomies of the Veteran's lungs.  See a June 2012 statement from the Veteran's private attorney.  Specifically, while it is clear that the Veteran underwent surgery on June 13, 1958, resulting in "a partial lobectomy consisting of segmental resection of [the] apicoposterior section of the left upper lobe" and "a partial lobectomy consisting of segmental resection of the posterior segment and subsegment of the of the anterior segment of the right lower lobe," it is unclear whether the completed surgical procedure can be properly deemed a lobectomy.  The Board notes that such a distinction is necessary because, as noted by the Veteran's private attorney in the September 2012 statement, 38 C.F.R. § 4.97, former Diagnostic Code 6816, effective prior to October 7, 1996, provided for a 30 percent evaluation for unilateral lobectomy and a 50 percent evaluation for bilateral lobectomy.  However, in a Note to this former Diagnostic Code, it is stated that evaluations under former Diagnostic Code 6816 do not apply to removal of the middle lobe of the right lung, segmental resections, or lingualectomies.  See 38 C.F.R. § 4.97, Diagnostic Code 6816, Note (1996).  As stated by the Veteran's private attorney in the September 2012 statement, the medical evidence of record variously refers to the June 1968 surgical procedure as a bilateral lobectomy and/or resection, and in such situations, VA must consider only ''medical evidence to support [its] findings rather than provide [its] own medical judgment.''  Colvin v. Derwinski, 1 Vet. App. 171, 172 (Vet. App. 1991).  In light of above, the VA examiner should review the record and address whether the June 1958 lung surgery resulted in a resection and/or lobectomy of either of the Veteran's lungs.  

Also, the Board notes that the most recent VA treatment records associated with the Veteran's VA claims file are dated in March 2005.  Since this claim is being remanded for other matters, the Board concludes that the RO should obtain and associate with the Veteran's VA claims file all outstanding records of VA treatment dated from March 2005 to the present.  Such records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, as noted in the Introduction, the Board has referred the matter of the effective date for the award of service connection for a "bilateral lobectomy" associated with the Veteran's service-connected pulmonary tuberculosis for adjudication in the first instance by the RO.  Also, as noted above, the nature of the Veteran's May 1958 lung surgery remains unclear, and former Diagnostic Code 6816, pertaining to lobectomies, was effective prior to October 7, 1996.  The Board observes that, if the RO determines that the effective date of the award of service connection for residuals of the Veteran's June 1958 lung surgery is after October 7, 1996, regardless of whether the June 1958 lung surgery resulted in a resection or lobectomy (full or partial) of either of the Veteran's lungs, a separate evaluation for such cannot be assigned because the current rating criteria and regulations do not allow for such.  To that extent, the Board finds that the Veteran's claim for an increased evaluation is inextricably intertwined with the referred matter of determining an effective date for the award of service connection for a "bilateral lobectomy" associated with the Veteran's service-connected pulmonary tuberculosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, the RO must determine the effective date for the award of service connection for a "bilateral lobectomy" associated with the Veteran's service-connected pulmonary tuberculosis prior to the adjudication of the Veteran's claim for an increased evaluation.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must, after any necessary development, determine the effective date for the award of service connection for a "bilateral lobectomy" associated with the Veteran's service-connected pulmonary tuberculosis.  Thereafter, the Veteran and his private attorney must be notified of this decision and their appellate rights.  

2.  The RO must contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected tuberculosis, to include residuals of lung surgery.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  

Regardless of the Veteran's response, the RO must, at least, obtain and associate with the claims file all VA treatment records dated from March 2005 to the present.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  Thereafter, the RO must afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected pulmonary tuberculosis, to include residuals of lung surgery.  Pulmonary functioning testing (PFT) MUST be performed.  Any and all studies, tests, and evaluations deemed necessary by the examiner,  should be performed.  The examiner must review all pertinent records associated with the claims file and indicate on the examination report that such has been completed. 

The examiner should comment on the severity of the Veteran's service-connected tuberculosis, to include residuals of lung surgery, and report all signs and symptoms necessary for rating the Veteran's disability under the applicable rating criteria (former and current, if applicable). 

If PFT's with results as to Forced Vital Capacity (FVC) and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) cannot be performed, the VA examiner is to evaluate the Veteran's service-connected disability based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  

If the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they were not a valid indication of respiratory functional impairment in a particular case. 

Thereafter, the VA examiner must specifically address the following:

a.  Please provide a statement concerning whether the June 1958 lung surgery resulted in a full lobectomy, partial lobectomy or resection of the Veteran's lungs.  Please provide such a statement for each of the Veteran's lungs.  

b.  Please provide a statement concerning whether a "partial lobectomy" is the same procedure as a "full lobectomy."  If not, please explain the distinction.  

c.  Please provide a statement concerning whether a "resection" of the lung is the same procedure as a "full lobectomy."  If not, please explain the distinction.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  

The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the record must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his private attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

